Citation Nr: 0428051	
Decision Date: 10/12/04    Archive Date: 10/19/04	

DOCKET NO.  95-34 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
arthrotomy with synovitis of the right knee. 

2.  Entitlement to an increased (compensable) evaluation for 
bilateral high frequency sensorineural hearing loss.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for a right hip 
condition.

5.  Entitlement to service connection for a lower back 
condition.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left eye condition.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board observes that, in correspondence of late February 
2004, the veteran indicated that the evaluation currently in 
effect for service-connected bilateral pes cavus, with status 
post subtalar fusion of the right ankle, was "correct."  In 
the opinion of the Board, this constitutes the withdrawal 
from appellate consideration of the issue of an increased 
evaluation for bilateral pes cavus with status post subtalar 
fusion of the right ankle.  

That statement also asked that the issues concerning his left 
knee, right hip, lower back, left eye and stomach be added to 
the supplemental statement of the case.  The Board notes that 
the left knee, right hip, lower back, and left eye condition 
claims were denied in the February 2004 rating decision.  
That decision granted service connection for hiatal hernia.  
The veteran's February 2004 statement constitutes a valid 
disagreement with the denial of service connection for his 
left knee, right hip and lower back conditions, with the 
denial of compensation under 38 U.S.C.A. § 1151 for his left 
eye condition, and with the evaluation assigned to his hiatal 
hernia.  Accordingly, remand is required for issuance of a 
statement of the case.  




FINDINGS OF FACT

1.  The veteran's service-connected arthrotomy with synovitis 
of the right knee is currently manifested by medial and 
lateral meniscal tear, but no instability or subluxation.  

2.  The veteran has traumatic arthritis of the right knee.

3.  The veteran's traumatic arthritis of the right knee is 
manifested by some limitation in range of motion, subjective 
pain and tenderness.

4.  The veteran currently exhibits no more than Level II 
hearing in his right ear and Level IV hearing in his left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected arthrotomy with synovitis of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a disability evaluation of 10 percent, 
but no higher, is warranted for service-connected traumatic 
arthritis of the right knee with limitation of motion.  38 
U.S.C.A. §§ 5107(b), 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.40; 4.45; 4.59; 4.71a, Diagnostic Code 5010 (2003).

3.  The criteria for a compensable evaluation for service-
connected bilateral high frequency sensorineural hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100, 4.86 (1998 and 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to complying with 
the timing requirements of the notice.  However, the Court 
did note that, in such cases, the veteran would still be 
entitled to a "VCAA content-complying notice" and the proper 
subsequent VA process.  See Pelegrini, supra.

In the present case, in correspondence of March and December 
2003, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence should be 
submitted by him, what information and evidence would be 
obtained by the VA, and the need for him to submit any 
further evidence in his possession that pertained to his 
claims.  

The veteran and his representative were provided with a copy 
of the appealed rating decision, as well as a Statement of 
the Case, and Supplemental Statements of the Case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims, and the requirement to 
submit medical evidence establishing entitlement to a 
disability rating in excess of 10 percent for service-
connected arthrotomy with synovitis of the right knee, and a 
compensable evaluation for bilateral high frequency 
sensorineural hearing loss.  By way of these documents, the 
veteran and his representative were also specifically 
informed of the cumulative evidence previously provided to 
the VA, or obtained by the VA on the veteran's behalf.  In 
point of fact, all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting, and what evidence the VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in March and December 2003 was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated, and a Supplemental 
Statement of the Case was provided to the appellant.  In the 
case at hand, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Accordingly, to decide 
the appeal would not be prejudicial to the claimant.


Factual Background

VA outpatient treatment records covering the period from 
January 1993 to June 1994 show treatment during that time for 
hearing loss and various right knee problems.  At the time of 
a VA audiometric examination in February 1994, the veteran 
was described as suffering from a bilateral high frequency 
sensorineural hearing loss, with partial recovery at 6,000 
Hertz in the right ear.

On VA orthopedic examination in June 1994, the veteran gave a 
history of right knee surgery while in service.  Physical 
examination was negative for the presence of any swelling, 
effusion, or laxity of the veteran's right knee.

On VA audiometric examination, likewise conducted in June 
1994, the veteran complained of difficulty in understanding 
speech in noisy environments.  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
70
60
LEFT
20
30
80
90

The pure tone average in the veteran's right ear was 43 
decibels, and 55 decibels in the left ear.  Speech 
discrimination ability was 98 percent in the veteran's right 
ear, and 96 percent in the left ear.  The pertinent diagnosis 
was moderate bilateral sensorineural hearing loss.

Received in April 1995 were various VA outpatient treatment 
records covering the period from February 1986 to July 1994.  
Those records showed treatment at various intervals for the 
disabilities at issue.

VA outpatient treatment records covering the period from 
March 1995 to May 1997 show treatment during that time for 
hearing loss and certain right knee problems.

On VA orthopedic examination in May 1997, the veteran stated 
that, in 1962 while in service, he had fallen from a truck, 
injuring his right knee.  When questioned, the veteran stated 
that his right knee had been "getting worse," and that he was 
experiencing continuing pain.  The examiner noted that the 
veteran wore a right knee elastic support with lateral ribs.  
On physical examination, the veteran's right knee was 
negative for evidence of any fluid or swelling.  The 
circumference of the veteran's right knee was 36 centimeters, 
as compared to 35.8 centimeters for the left knee.  Further 
examination revealed an old, healed, nontender 9-centimeter 
surgical scar at the medial aspect of the veteran's right 
knee.  At the time of examination, there was no evidence of 
instability to manual medial and lateral counterpressure of 
the veteran's right knee.  Also noted was that the drawer 
sign was negative.  Range of motion was from 0 to 140 
degrees.  Radiographic studies of the veteran's right knee 
were negative for the presence of any fracture or 
dislocation, and the articular surfaces were smooth.  The 
pertinent diagnosis was normal examination of the right knee.

In May 1997, an additional VA audiometric examination was 
accomplished.  At the time of examination, the veteran gave a 
history of difficulty hearing and understanding speech, 
especially in the presence of noise.  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
30
65
60
LEFT
15
25
85
90

The pure tone average in the veteran's right ear was 41 
decibels, with a pure tone average of 54 decibels in the left 
ear.  Speech discrimination ability was 98 percent in the 
veteran's right ear, and 94 percent in the left ear.  The 
pertinent diagnosis was moderate bilateral high frequency 
sensorineural hearing loss, greater in the left ear.

VA outpatient treatment records covering the period from May 
to November 1997 show treatment during that time for hearing 
loss and various right knee problems.

On VA orthopedic examination in November 1997, the veteran 
complained of pain, weakness, stiffness, swelling, and a lack 
of endurance in his right knee.  When questioned, the veteran 
stated that he utilized neither crutches nor a cane, although 
he did have an elastic brace with metal side supports for his 
right knee.  When further questioned, the veteran denied any 
episodes of dislocation or subluxation.

On physical examination, the veteran's right knee showed a 
range of motion from 0 to 125 degrees.  There was no evidence 
of instability to lateral counterpressure, and the drawer 
sign was negative.  The pertinent diagnosis was mild 
degenerative arthritis of the right knee.

Magnetic resonance imaging (MRI) of the veteran's right knee 
conducted by the VA in December 1997 showed evidence of a 
horizontal tear of the posterior horn of the lateral meniscus 
which extended to the inferior articular surface.

During the course of VA outpatient treatment in March 1998, 
the veteran complained of pain in both knees.  Range of 
motion of the veteran's right knee was from 0 to 135 degrees.

In correspondence of May 1998, a VA administrator wrote that 
an MRI had revealed the presence of positive tears in 
cartilage, as well as arthritis, and a popliteal cyst of the 
veteran's right knee.

On VA audiometric examination in August 1998, there was 
bilaterally asymmetrical high frequency sensorineural hearing 
loss, with no significant 
change in hearing since recent testing in 1997.

At the time of a VA general medical examination in February 
1999, the veteran's posture and gait were described as 
normal.

On VA orthopedic examination, likewise conducted in February 
1999, the veteran complained of pain in his joints, as well 
as difficulty going up and down stairs.  Range of motion of 
the veteran's right knee was from 0 to 100 degrees.  There 
was no evidence of instability of the right knee to manual 
medial or lateral counterpressure, though the veteran stated 
that this maneuver did result in pain in his right knee.  At 
the time of examination, the drawer sign was negative.  The 
pertinent diagnosis was minimal degenerative arthritis of 
both knees.

On VA audiometric examination in February 1999, the veteran 
complained of difficulty communicating with his family, 
especially in the presence of background noise.  Audiometric 
examination revealed pure tone air conduction threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
60
60
LEFT
20
30
85
90

The pure tone average in the veteran's right ear was 45 
decibels, with a pure tone average in the left ear of 56 
decibels.  Speech discrimination ability was 96 percent in 
the veteran's right ear, and 92 percent in the left ear.  The 
pertinent diagnosis was moderate sloping sensorineural 
hearing loss in the right ear, and moderately severe sloping 
sensorineural hearing loss in the left ear.

VA outpatient treatment records covering the period from 
September 1998 to May 2001 show treatment during that time 
for defective hearing and right knee problems.

A VA audiometric examination conducting in May 2001 was 
consistent with a moderately severe high frequency 
sensorineural hearing loss in the right ear, and a profound 
high frequency sensorineural hearing loss in the left ear.

During the course of VA outpatient treatment in February 
2003, the presence of positive joint line tenderness was 
noted, but there was no obvious laxity.  Radiographic studies 
were consistent with the presence of some medial joint space 
narrowing in the veteran's right knee.

On VA orthopedic examination in April 2003, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  That review revealed evidence of a right medial 
meniscectomy during the veteran's military service.  When 
questioned, the veteran complained of intermittent pain, 
stiffness, and swelling in his right knee.  Reportedly, the 
veteran had previously used nonsteroidal anti-inflammatory 
medication, but no longer utilized such drugs due to 
gastrointestinal problems.  According to the veteran, he 
experienced "flareups" in the mornings, and when ascending 
stairs.  The veteran was, however, able to ambulate for up to 
2 to 3 blocks without assistive devices.  When further 
questioned, the veteran stated that he used bilateral knee 
braces.  He denied dislocations and recurrent subluxation, as 
well as any inflammatory arthritic symptoms.  Physical 
examination of the veteran's right knee revealed the presence 
of a 1 1/2-inch healed postoperative scar.  Range of motion 
of the veteran's right knee was from 0 to 120 degrees.  There 
was evidence of tenderness at the medial right knee, though 
the veteran was able to ambulate without any assistive device 
other than bilateral knee braces.  Further examination 
revealed evidence of severe right knee valgus, but with no 
instability of the right knee.  Radiographic studies were 
consistent with the presence of bilateral osteoarthritis, 
while magnetic resonance imaging revealed evidence of a 
medial and lateral meniscus tear of the right knee.  The 
pertinent diagnosis was post-traumatic osteoarthritis of the 
right knee.

On VA audiometric examination in April 2003, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  When questioned, the veteran complained of a 
progressive hearing problem, with the greatest difficulty 
occurring in conversational situations, even when wearing his 
hearing aids.

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:





HERTZ



1000
2000
3000
4000
RIGHT
20
45
65
65
LEFT
15
35
95
100

The pure tone average in the veteran's right ear was 49 
decibels, with a pure tone average of 61 decibels in the left 
ear.  Speech discrimination ability was 84 percent in the 
veteran's right ear, and 80 percent in the left ear.  Noted 
at the time of examination was that audiometric findings were 
consistent with a moderate high frequency sensorineural 
hearing loss on the right ear, and a moderately severe high 
frequency sensorineural hearing loss in the left ear.

VA records covering the period from January 1997 to February 
2004 show treatment during that time for hearing loss and 
right knee problems, as well as for other unrelated medical 
disabilities.


Analysis

The veteran in this case seeks an increased evaluation for 
service-connected arthrotomy with synovitis of the right 
knee, as well as for a bilateral high frequency sensorineural 
hearing loss.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by a 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2003).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).


Right Knee

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration is to be given to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2003).  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2003).  Further, separate disabilities arising 
from a single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2003); Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided (rule against 
pyramiding).  38 C.F.R. § 4.14 (2003); Fanning v. Brown, 4 
Vet. App. 225 (1993).

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 for arthrotomy with 
synovitis of his right knee.  The Board observes that, in 
order to warrant an increased, which is to say, 20 percent 
evaluation, there would need to be demonstrated the presence 
of moderate recurrent subluxation and/or lateral instability.  
A 30 percent evaluation would require evidence of severe 
recurrent subluxation and/or lateral instability. 

The evidence of record fails to show that the veteran suffers 
from any instability or subluxation of his right knee.  
Specifically, the most recent examination in April 2003, in 
addition to the prior VA examinations and treatment records, 
fail to show any instability or subluxation.  The evidence 
does show an indication of a medial and lateral meniscus 
tear.  The Board finds this fact sufficient to support the 10 
percent evaluation currently assigned under Diagnostic Code 
5257, despite the absence of instability or subluxation.  
However, in the absence of evidence of moderate or severe 
instability or subluxation, an increased rating under 
Diagnostic Code 5257 is not warranted.  

Nevertheless, the Board notes that radiographic studies 
subsequent to those taken in May 1997 have been consistent 
with the presence of osteoarthritis.  More importantly, on 
the April 2003 examination, the VA examiner, after reviewing 
the claims file and noting the veteran's right knee trauma in 
service, diagnosed post-traumatic osteoarthritis.  Over the 
course of the current appeal, measured motion of the 
veteran's right knee has ranged from 0 to 100 degrees 
(February 1999 VA examination) to 0 to 140 degrees (May 1997 
VA examination).  As of the time of a recent VA orthopedic 
examination in April 2003, range of motion of the veteran's 
right knee was from 0 to 120 degrees, representing a loss of 
20 degrees of right knee motion.  See 38 C.F.R. § 4.71a 
(2003).  

Consistent with VAOPGCPREC 23-97 (July 1, 1997; revised on 
July 24, 1997), a veteran with arthritis and instability of 
the knee may receive a separate rating under Diagnostic Codes 
5003 and 5257, as it had been determined that Diagnostic Code 
5257 does not contemplate 38 C.F.R. §§ 4.40, 4.45, 4.59, or 
the diagnostic codes governing limitation of motion.  VA 
General Counsel also determined in VAOPGCPREC 9-98 (Aug. 14, 
1998) that, if a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Accordingly, in light of evidence of x-ray evidence of 
traumatic arthritis and limited or painful motion, the Board 
finds that a separate 10 percent evaluation is warranted 
under Diagnostic Code 5010.  

Diagnostic Code 5010 indicates that the arthritis due to 
trauma is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2003). Degenerative arthritis is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is to be applied for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

A 10 percent evaluation is assigned where there is limitation 
of flexion of the leg to 60 degrees or limitation of 
extension to 10 degrees.  A 20 percent evaluation would be 
indicated for limitation of flexion to 30 degrees, or of 
extension to 15 degrees.  A 30 percent evaluation would be 
warranted for limitation of flexion to 15 degrees, or of 
extension to 20 degrees.  38 C.F.R. 4.71a, Diagnostic Codes 
5260, 5261 (2003).

In the instant case, there is x-ray evidence of arthritis, 
along with evidence of noncompensable limitation of motion 
and complaints of pain.  Thus, the Board finds that a 10 
percent evaluation is warranted under Diagnostic Code 5010.  
However, the evidence does not show limitation of extension 
or flexion which would warrant a higher evaluation based on 
limitation of motion under Diagnostic Codes 5260 or 5261.  

In summary, based on the aforementioned evidence, and with 
the resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the veteran is not entitled to an 
evaluation in excess of 10 percent for his right knee 
arthrotomy with synovitis, but is entitled to a separate 10 
percent rating for traumatic arthritis of the right knee.  


Hearing Loss

Turning to the issue of a compensable evaluation for service-
connected bilateral high frequency sensorineural hearing 
loss, the Board observes that, effective June 10, 1999, the 
schedular criteria for the evaluation of the service-
connected ear diseases and, specifically, hearing loss, 
underwent revision.  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law and regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  See VAOPGCPREC 3-2000 (April 
10, 2000).  However, in the case at hand, and with the 
exception of the provisions of 38 C.F.R. § 4.86, the 
disability in question (hearing loss) does not fall within 
those sections of the rating schedule which underwent 
substantive change.  Accordingly, for all intents and 
purposes, the appropriate evaluation to be assigned the 
veteran's service-connected hearing loss may be determined 
under either the "old" or "amended" schedular criteria.

In that regard, evaluations of bilateral defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies, 1,000, 2,000, 3,000, and 
4,000 Hertz.  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100 to 6110 (effective prior to June 10, 1999); 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100, 4.86 (effective June 10, 
1999).

Under 38 C.F.R. § 4.86 when the puretone threshold at each of 
the four specified frequencies  is 55 decibels or more, or 
where the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

In the present case, on VA audiometric examinations in June 
1994, May 1997, and February 1999, the veteran exhibited 
Level I hearing in both his right and left ears.  Such 
findings are consistent with the noncompensable evaluation 
presently in effect.  While on recent VA audiometric 
examination in April 2003, the veteran exhibited Level II 
hearing in his right ear, and Level IV hearing in his left 
ear, those findings are commensurate with no more than a 
noncompensable evaluation.  Under the circumstances, and 
absent demonstrated clinical evidence of a more severe 
hearing loss, the noncompensable evaluation currently in 
effect for the veteran's service-connected bilateral high 
frequency sensorineural hearing loss is appropriate, and an 
increased rating is not warranted.  38 C.F.R. §§ 4.85, 4.86.


ORDER

Entitlement to an increased disability evaluation for 
residuals of service-connected right knee arthrotomy with 
synovitis, evaluated as 10 percent disabling under Diagnostic 
Code 5257, is denied. 

A disability evaluation of 10 percent for service-connected 
traumatic arthritis of right knee is granted.

An increased (compensable) rating for bilateral hearing loss 
is denied.



REMAND

As noted in the Introduction, the veteran submitted a 
statement in February 2004 that constitutes a valid notice of 
disagreement with a February 2004 rating decision.  That 
decision granted service connection for a hiatal hernia, 
evaluated as 10 percent disabling, denied service connection 
for his left knee, right hip and lower back conditions, and 
denied compensation under 38 U.S.C.A. § 1151 for his left eye 
condition.  

Accordingly, the Board is required to remand these issues to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this case is REMANDED to the RO for the 
following:


The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal (if he so desires) 
on the issues of service connection for a 
left knee disorder, right hip disorder, 
and lower back condition; entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
a left eye condition; and entitlement to 
a higher evaluation for hiatal hernia, by 
filing a timely substantive appeal.


Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



